Title: [Diary entry: 18 December 1786]
From: Washington, George
To: 

Monday 18th. Mercury at 42 in the Morning—52 at Noon and 42 at Night. Clear, warm, and perfectly calm & pleasant all day. George Washington went up to town on my business. I rid to the Plantations at the Ferry—Dogue run and Muddy hole—Gathering & husking Corn at the two first & cleaning Rye at the latter. Rid also to the place where James Lawson ought to have been at Work, but he was not there. Patrick Sheriden his companion, was discharged on friday evening last. Doctr. Craik who had visited Negroe Ben in the Neck came here last Night.